In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00244-CR
                               NO. 09-14-00245-CR
                               NO. 09-14-00246-CR
                            ____________________

                      KEVIN WILLIAM PEHM, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________

                  On Appeal from the Criminal District Court
                            Jefferson County, Texas
                 Trial Cause Nos. 13-15892, 13-15893, 13-15894
________________________________________________________              _____________

                           MEMORANDUM OPINION

      In these three appeals, court-appointed appellate counsel representing Kevin

William Pehm submitted briefs that contend no arguable grounds can be advanced

to support arguments that would result in our reversing the trial court’s judgments.

The judgments at issue in these appeals reflect that Pehm was convicted, in each

case, on charges of theft, and that all of the convictions are state-jail felonies. See


                                          1
Tex. Penal Code Ann. § 31.03(a), (e)(4) (West Supp. 2014). Based on our review

of the records, we agree with appellate counsel that no arguable issues exist to

support Pehm’s appeals. See Anders v. California, 386 U.S. 738, 744 (1967).

      In the cases on appeal, Pehm pled guilty to the indictments, each of which

alleged that he committed theft. In Trial Cause Numbers 15893 and 15894, Pehm’s

charges were state jail felonies based on his prior convictions for theft. See Tex.

Penal Code Ann. § 31.03(e)(4)(D). In Trial Cause Number 15892, Pehm pled

guilty to stealing property that had a value of between $1,500 and $20,000. See id.

§ 31.03(e)(4)(A). In each case, the trial court found Pehm guilty, and in each case

the trial court entered a judgment assessing a two-year sentence and a $500 fine.

After pronouncing the sentences, the trial court suspended the sentences, and

placed Pehm on probation for five years.

      Subsequently, the State filed motions alleging that Pehm violated the orders

governing the terms of his probation. Pehm pled “true” to the allegations in the

State’s motions, and the trial court revoked its orders of probation. After setting

aside the orders of probation, the trial court rendered judgments, each of which

requires that Pehm serve a sentence of two years in a state jail.

      In his appeals, Pehm’s appellate counsel filed briefs, and the briefs present

counsel’s professional evaluation of the record. In the briefs, Pehm’s counsel

                                           2
concludes that Pehm’s appeals are frivolous. See Anders, 386 U.S. at 744; High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted extensions to allow

Pehm additional time to file pro se briefs; however, he did not respond.

      After reviewing the appellate records and the Anders briefs filed by Pehm’s

counsel, we agree with counsel’s conclusions that any appeal would be frivolous.

Consequently, we need not order the appointment of new counsel to re-brief

Pehm’s appeals. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgments. 1

      AFFIRMED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on December 23, 2014
Opinion Delivered January 21, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      1
        Pehm may challenge our decisions in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                          3